Title: From George Washington to John Carlyle, 6 June 1754 [letter not found]
From: Washington, George
To: Carlyle, John

Letter not found: to John Carlyle, 6 June 1754. On 17 June 1754 John Carlyle wrote to GW: “I Received your favour of the 6th.” This was probably the letter to Carlyle described by GW in his letter to Robert Dinwiddie, 10 June 1754, in which he stated that he complained to Carlyle of the “tardiness” of the commissary’s deputies and requested that “suitable stores of Ammunition might be sent up speedily.”